Citation Nr: 0526721	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  98-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
strain.

2.  Entitlement to service connection for chronic cervical 
strain.  

3.  Entitlement to service connection for a recurrent 
bilateral eye disorder.

4.  Entitlement to service connection for chronic diarrhea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had periods of active duty service from November 
1976 to November 1979, from August 1980 to April 1985, and 
from December 1990 to May 1991; along with service in the 
United States Army Reserves.  
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the veteran previously claimed an 
increased evaluation for residuals of a right knee injury.  
In an April 2005 Supplemental Statement of the Case, the 
veteran was informed of the time limitation for filing a 
substantive appeal with respect to an increased evaluation 
for residuals of a right knee injury.  To date a substantive 
appeal of the aforementioned issue has not been received.  
The Board will proceed with the veteran's claims, limited to 
those indicated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A review of the veteran's service medical records shows that 
he received treatment for lumbar and cervical spine 
complaints, as well as gastrointestinal and eye problems.  
Periodic service physical examinations were negative for any 
pertinent pathology.  The record goes on to show that in 
January 1997, the veteran was afforded VA medical 
examinations to evaluate his claimed disabilities.  The 
medical examinations reveal pertinent pathology with respect 
to the veteran's claimed disabilities.  However, in some 
cases the diagnoses offered are not definitive concerning the 
pathology shown nor do any of the examination reports offer 
any etiological relationship between reported pathology and 
the veteran's periods of military service.  

In addition, the evidence indicates that the veteran is a 
medical professional.  He has claimed that he had irritable 
bowel syndrome, and chronic lumbar, cervical, and eye 
disorders in service.  In this regard since the veteran is a 
medical professional, he is competent to provide medical 
nexus evidence. Further, it has been determined that in such 
circumstances, the Board is obligated to assist the veteran 
in developing pertinent facts and should obtain a thorough 
and contemporaneous medical examination that discusses the 
etiology of his claimed disorders.  See Pond v. West, 12 Vet. 
App. 341 (1999).

The record also shows that the veteran served in the Army 
Reserves, and some reserve medical records are located in the 
claims folder.  The actual dates of his reserve service are 
not of clear and his complete reserve service medical records 
have not been obtained.   

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) in Washington, D.C. for the following action:

1.  The RO should contact 
appropriate sources with the Army 
Reserves to obtain verification of 
the exact dates of all the veteran's 
periods of ACDUTRA and INACDUTRA, 
and also obtain his complete medical 
records for any reserve service.    

2.  The veteran should be scheduled for 
VA gastrointestinal, cervical and lumbar 
spine, and eye examinations.  It is 
imperative that the claims files be made 
available to the examiners for review in 
connection with the examinations.  Any 
medically indicated special tests should 
be accomplished.  Each particular 
examiner should clearly report all 
current disablement.  With regard to each 
disorder currently diagnosed, if any, 
each examiner (after reviewing the claims 
file to specifically include service 
medical records and private medical 
records) should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder(s), if any, are 
causally related to the pertinent 
complaints/findings noted during the 
veteran's service. A detailed rationale 
for all opinions offers should be 
furnished.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
claimed disabilities is warranted. If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

